Motion Denied; Order filed September 29, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-14-00997-CR
                             NO. 14-14-00999-CR
                                  ____________

                       GARY LEE MOUNT, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 248th District Court
                            Harris County, Texas
                  Trial Court Cause Nos. 1449195 & 1449196

                                    ORDER

      Appellant’s court-appointed counsel filed a brief in which she concludes the
appeals are wholly frivolous and without merit. See Anders v. California, 386 U.S.
738 (1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant’s
pro se response was originally due July 22, 2015. We granted an extension of time
to file appellant’s pro se response until November 4, 2015. When we granted this
extension, we noted that no further extensions would be granted absent exceptional
circumstances. On September 1, 2015, this court ordered the trial court clerk to
provide appellant with a copy of the record in these appeals. The trial court clerk
complied with this court’s order. On September 17, 2015, appellant filed a pro se
motion seeking (1) an expansion of the permitted word length; (2) an extension of
time to January 4, 2016 to file his pro se response; (3) additional items allegedly
from his trial that were not part of the record; and (4) orders from this court to
retest DNA evidence. We deny appellant’s requests and issue the following order.

      Accordingly, we order appellant to file a pro se response with the clerk of
this court on or before December 2, 2015. If appellant does not timely file the pro
se response by that date, the court will consider appellant’s appeals on the record
and the brief filed by counsel.



                                      PER CURIAM